Citation Nr: 0613635	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  94-14 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1981 
to June 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The issue of service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran does not have migraine headaches related to his 
active military service.


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, notice was provided to the veteran in 
May 2001, subsequent to the initial AOJ decision.  Additional 
notice was provided to the veteran in June 2005.  These 
notices appropriately advised the veteran of all the 
Pelegrini II notice elements as listed above.  Although the 
appropriate notice was provided after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The veteran's claim was initially adjudicated in September 
1993, prior to the enactment of the current notice 
requirements.  Notice was provided in May 2001 and June 2005.  
The content of these notices fully comply with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify by providing notice 
of all four Pelegrini II elements.  The veteran's claim was 
thereafter readjudicated in June 2005, August 2005, November 
2005 and January 2006 and Supplemental Statements of the Case 
were issued to the veteran.  Moreover in the June 2005 
Supplemental Statement of the Case, he was provided the text 
of the relevant regulation implementing the law with respect 
to these notice requirements.  He was also told it was his 
responsibility to support the claim with appropriate 
evidence.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Thus the Board finds 
that any prejudice to the veteran by the late notice has been 
cured by the provision of fully compliant notice and the 
subsequent readjudication of the veteran's claim.  

In addition, the Board notes that, during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, holding that, upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate all the elements of the claim for 
service connection.  Such notice should include that a 
disability rating and an effective date will be assigned if 
service connection is awarded and the information and 
evidence necessary to establish these elements.  In the 
present case, the veteran has not been notified of the 
requirements for establishing a disability rating or an 
effective date.  Since the Board finds that the preponderance 
of the evidence is against a grant of service connection, 
however, the question of notice of these elements of his 
claim is moot, and the Board can proceed without prejudice to 
the veteran.  

Thus, the Board considers the notice requirements met, and 
the actions taken by VA to have cured the error in the timing 
of the notice.  Further, the Board finds that the purpose 
behind the notice requirements has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to the merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The RO 
obtained the veteran's service medical records for his period 
of active military service in December 2005.  However, it was 
unable to verify any periods of active duty for training for 
the period of the veteran's duty in the Reserve, and it was 
unable to obtain any Reserve service medical records except 
for reports from a physical examination in July 1987.  
Despite being asked, the veteran has not provided any 
information with regard to any active duty for training.  VA 
treatment records are in the record for May 1993 through 
March 2005.  Although the RO requested records back to 
January 1986 from the Dublin, Georgia VA Medical Center, the 
RO was only able to obtain treatment records since May 1993 
from that facility.  The veteran did not identify any other 
facility that he received treatment at prior to May 1993.  
The veteran submitted private treatment records and 
identified other records which the RO obtained.  The veteran 
was notified in the rating decision, Statement of the Case 
and Supplemental Statements of the Case of what evidence the 
RO had obtained and considered in rendering its decision.  He 
has not identified any additional evidence.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  A VA examination 
was conducted in February 1993.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.  

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Initially the Board must inquire whether the veteran has a 
current disability.  VA examination report from February 1993 
indicates an assessment of probable atypical migraine 
headaches.  A VA treatment note from May 1993 shows a 
diagnosis of tension headaches.  VA treatment note from 
November 2001 shows complaints of and treatment for headaches 
in bilateral temples with photophobia relieved by Motrin.  
Subsequent treatment records merely show the veteran's report 
of having migraine headaches almost daily (but reported as 
infrequent in a November 2004 treatment note) and ibuprofen 
and acetaminophen listed on active drug lists.  The Board 
also notes that the VA treatment records show a long history 
of polysubstance abuse including alcohol, cocaine and 
marijuana.  He has gone through multiple treatment programs 
for detoxification and substance abuse including inpatient 
treatment.  None of these records, however, show any 
treatment for migraines or headaches.  Thus it is not clear 
from the most recent treatment records whether the veteran's 
reported migraine headaches are in fact true migraine 
headache.  In any case, the Board finds that the 
preponderance of the evidence is against his claim because 
the evidence fails to show that migraine headaches are 
related to his active military service.

The veteran's service medical records show two complaints of 
headaches in service.  The first complaint was in August 1982 
when the veteran was seen with complaints of previous head 
trauma.  The veteran reported that a steel cage fell on his 
head 12 days before and that he had a throbbing frontal 
headache for the last three days.  Physical examination did 
not show any abnormalities, and the assessment was headache 
secondary to head trauma.  He was treated with aspirin and 
told to return as needed.  There is no record that the 
veteran returned with additional complaints of headaches 
secondary to this incident of head trauma.  The second 
treatment record is from October 1983.  The veteran was seen 
with complaints of headache due to fume inhalation at work.  
Physical examination was within normal limits, and the 
assessment was headache possibly secondary to fume 
inhalation.  He was treated with Tolectin.   Again there are 
no subsequent treatment records showing additional treatment 
for headaches in the remaining service medical records.  The 
veteran waived his right to a separation examination but a 
physical examination conducted in July 1987 (just over one 
year after the veteran's separation from active duty) does 
not show any finding of any chronic migraine headaches.  
Furthermore, the veteran failed to report a medical history 
of frequent or severe headaches on his Report of Medical 
History for that examination.  

Thus the Board finds that the two incidents in service when 
the veteran sought treatment for headaches were acute and 
transitory episodes not indicative of a chronic condition.  
The post-service treatment records do not show any complaints 
of or treatment for migraine headaches until the February 
1993 VA examination where the veteran reported having 
headaches two to three times a week relieved by sleep and was 
assessed to have possible atypical migraine headaches.  Given 
the lack of evidence of chronic migraine headaches in service 
and the absence of complaints of or treatment for migraine 
headaches for many years after service, the evidence fails to 
show that the veteran has migraine headaches that are related 
to his military service.  Thus service connection is not 
warranted, and the veteran's appeal is denied.


ORDER

Entitlement to service connection for migraine headaches is 
denied.


REMAND

The Board remands the veteran's claim for service connection 
for a psychiatric disorder for further development.  Although 
the additional delay is regrettable, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.  

The veteran's claim was previously remanded by the Board in 
November 2000.  The Board instructed the RO to take further 
steps to obtain the veteran's service medical records.  It 
further instructed that, if records were found and they 
included an indication of in-service treatment or complaints 
of any psychiatric disorder, the RO should undertake 
appropriate development as may be necessary, including 
providing the veteran with an examination to determine the 
relationship, if any, between the veteran's service and his 
current disability.  

The RO finally obtained the veteran's service medical records 
in December 2005.  These records show two separate occasions 
when the veteran complained of "nerves."  The first record 
is from May 1984 which shows the veteran complained of 
"nerves."  The treatment plan indicates "adult appointment 
with HCP for 'nervous condition'."  The second treatment 
record is from August 1985 at which the veteran acknowledged 
he had been a "nervous person all my life."  He was 
complaining of left lower anterior chest pain.  Physical 
examination showed the veteran to be a tense individual with 
a slight tremor of the hands but no physical abnormalities 
were noted.  The assessment was that the veteran's left chest 
pain was not cardiac in origin, but rather most probably 
splenic flexure syndrome.  The doctor also assessed the 
veteran to have anxiety/tension aggravated by his present 
work situation.  The plan indicates the veteran was to see 
Sergeant Buchanan for evaluation and relaxation instructions.  

Obviously, these treatment notes indicate the veteran was to 
be referred for additional evaluation.  It is unclear whether 
this additional evaluation was to be conducted by psychiatry.  
Since psychiatric treatment records are kept separately from 
the service medical records, remand is necessary to ensure 
that all efforts are made to ensure that all in-service 
treatment records have been obtained.

Furthermore, the Board finds that a VA examination is in 
order.  It is clear the veteran complained of "nerves" or a 
"nervous condition" in service and his complaints are 
consistent with his statements submitted in support of his 
claim.  In addition, there is some question as to whether the 
veteran actually has a neuropsychiatric disorder.  The 
veteran was hospitalized from December 1993 to January 2004 
and was discharged with a diagnosis of schizophrenia, chronic 
paranoid type.  As previously indicated, however, the post-
service treatment records indicate the veteran has a long 
history of polysubstance abuse with participation in multiple 
treatment programs.  The most recent psychiatric records show 
that the early diagnosis of schizophrenia is doubtful and 
that the veteran's psychosis is in fact substance induced.  
Thus an examination is needed to determine whether the 
veteran has a current neuropsychiatric disorder and, if so, 
if it is related to his complaints in service.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request the 
veteran's service psychiatric treatment 
records/Mental Health Clinic Records for the 
period of his active duty.  (At the time of 
findings concerning nervousness and anxiety, 
the veteran was apparently assigned to 
either the 81st or 88th Maintenance Battalion, 
and was receiving his care through the 209th 
General Dispensary, APO NY 09165.)  
Associate all requests and records received 
with the claims file.  If records are 
unavailable from any sources, a negative 
reply is requested.

2.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for a VA psychiatric examination.  
The claims file should be provided to the 
examiner for review in conjunction with the 
examination.

After reviewing the file and conducting any 
necessary testing, the examiner should 
render an opinion as to whether the veteran 
suffers from any neuropsychiatry disorder 
not due to his polysubstance abuse.  If so, 
the examiner should render an opinion 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any such disorder was manifested in 
service, including by the complaints of 
nervousness and assessment of anxiety noted 
therein.  

3.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claim.  If such 
action does not resolve the claims, a 
Supplemental Statement of the Case should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


